IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,323



                     EX PARTE WILLIE JAMES SMITH, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 8556 IN THE 82ND DISTRICT COURT
                            FROM FALLS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to seven years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because as part of the plea agreement, he

was to be sent to boot camp, but was not. The trial court has entered findings of fact recommending

that relief be granted because the condition of Applicant’s plea agreement that he be sent to boot

camp has not been fulfilled. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex.
                                                                                                   2

Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 8556 in the 82nd Judicial District Court of

Falls County is set aside, and Applicant is remanded to the custody of the sheriff of Falls County to

answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 24, 2010
Do Not Publish